Order entered December 13, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-17-01117-CV

                   KENNETH SMITH AND SHANEL SMITH, Appellants

                                                   V.

                          JPMORGAN CHASE BANK, N.A., Appellee

                        On Appeal from the County Court at Law No. 2
                                  Kaufman County, Texas
                              Trial Court Cause No. 17C-071-2

                                             ORDER
       The reporter’s record in this appeal has not been filed because appellants have not paid

for it. By letter dated November 7, 2017, we directed appellants to file, within ten days, written

verification they had paid or made arrangements to pay the fee or are entitled to proceed without

payment of costs. We cautioned appellants that failure to comply could result in the appeal

being submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c). To date, however,

appellants have not complied. Accordingly, we ORDER the appeal submitted without the

reporter’s record. See id. As the clerk’s record has been filed, we further ORDER appellants to

file their brief no later than January 12, 2018.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE